Title: From John Adams to Benjamin Rush, 7 July 1812
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy July 7th. 1812.

If I were as rich as Mr Stephen Gerard or Mr William Gray, I would publish and proclaim offers and promises of Rewards in Gold and Silver, in money and medals, for the best Essays on Several Subjects, Some of which I will now hint without any regard to arrangement.
1. 100 Dollars or Eagles if I could afford them, and a Gold Medal for the best History of our American Navy and its Exploits as well as of its rise and progress in 1775, 6, 7, 8, 9 1780 1, 2, and three.
2. Ditto, for the best History of the American Navy in 1797, 8, 9, 1800, 1801, 1802.
3. For the most complete history of Gallatins Insurrection, its rise, progress, decline and suppression.
4. Ditto, for the best relation in detail of the motives, causes, views, designs, and actions in Frys’s Insurrection and of the Measures civil political military and judicial employed to suppress it.
5. Ditto for the most exact impartial and intelligible comparison between these Insurrections, their causes, conduct, suppression and consequences.
6. Ditto for the best history of the Friendship and benevolence of Great Britain towards America from the year 1600 to 1774.
7. An hundred thousand Eagles for a true history of the American revolution.
These are but a few of the generous projects I have in contemplation, but I will not trouble you with too many at once. I pray you to suggest to me such subjects as want and merit encouragement that when I shall be worth half a dozen million I may give full Scope to my benevolence. I will appoint John Jay, Thomas Jefferson, & Benjamin Rush, the Judges.
I believe with you that Wars are the natural and unavoidable Effects of the constitution  of human nature and the fabric of the Globe it is destined to inhabit and to rule. I beleive further that Wars at times are as necessary for the preservation and perfection, the prosperity, Liberty, happiness, Virtue, & independance of Nations as Gales of wind to the Salubrity of the Atmosphere, or the agitations of the Ocean to prevent its stagnation and putrefaction. As I beleive this to be the constitution of God Almighty and the constant order of his Providence, I must esteem all the Speculations of Divines and Phylosophers about universal and perpetual peace as short sighted frivolous romances
Your reflection in your Yard of Insanity reminds me of mine in the Royal Menagerie at Versailles viz “What should a man say to this assembly of birds and beasts if he had thoughts of recommending to them the Institution of a Republican Government by universal Sufferage.” Just the same as he could rationally say to the Same number of Frenchmen taken at random or by choice from the Court, the City, the Country, the Army, the Navy, the Merchants, the Tradesmen, Farmers or the Sorbon or the Church. The project of a Republican Government in France was often suggested in conversation even then and occupied much of my thoughts during the whole time I was in that Country.
In my letter of the third of this month I have corrected a mistake of your pen or memory. It was Hillsborough, not Grenville who expressed the jealousy of American Canvass and Tars.
I have not calculated with precision enough yet, to resolve the Theorem, Whether the Banking Capital does not exceed the value of the Fee simple of the United States.
The Sunday before last I went to the next town to Church, our Minister having gone to the funeral of his Brother. A Mr Shelden, an occasional preacher, one of our ardent spirits in Pulpit Oratory told us that “Awakenings” and “Revivals” produced great divisions in Society. They Set Fathers against Sons, Mothers against Daughters, Brothers against Brothers, Sisters against Sisters, Neighbour against Neighbour & Friend against Friend.
Wars do as much of this as revivals or Awakenings, and I beleive as innocently and piously. Your Family is peculiarly situated but I doubt not every branch of it will perform its duty with honour and Integrity.
Our Massachusetts and Connecticut are a little out of humour and are retaliating upon Virginia & Pensylvania in 1798 somewhat grossly, but the little Eddy in the Atmosphere will dissapate and whirl away. A vote to build a few Frigates would blow it off at once.
I have made my Sons and Daughters sing, “There is no comfort in the Hous, when my good Girls awa,” these thirty years. It is one of the best morals of Poetry that ever was conceived.
Adieu

John Adams
